Title: To John Adams from Pierce Butler, 25 December 1794
From: Butler, Pierce
To: Adams, John



Sir
Charleston Decbr. the 25th. 1794

I had the honor on my arrival in this City the 22d. Inst, to receive Your letter, Covering a desire of a Number of Gentlemen of Senate.  The great respect I bear these Gentlemen woud induce a prompt compliance with their requisition, if my state of health, and the inclement season woud Admit of my traveling to Philadelphia—I observe by the Public Print’s that there is a Quorum—I can not then be missd—
Wishing You the Compliments of the Season, and many happy returns of it I have the honor to be with great respect / Sir / Yr. Most Obedt. Servt

P Butler